In a trial before the court without a jury, Shapleigh Hardware Company, a corporation, recovered judgment for $230 and interest at six per cent per annum thereafter, and costs of suit, against Maxwell  Son Hardware Company, a corporation, on November 12th, 1938, in the 89th District Court of Wichita County, Texas.
On December 22d 1938, the defendant filed in said District Court its petition and bond for writ of error to have the judgment reviewed by this court. On the 24th day of December, 1938, Shapleigh Hardware Company filed with the Clerk of said court its waiver of the issuance and service of process and notice in the matter, and entered its appearance for all purposes.
A motion to affirm the judgment of the trial court on certificate, by defendant in error, is before us. The motion is accompanied by a certificate of the District Clerk of the 89th Judicial District Court, showing the matters set out in the foregoing statement, and contains a copy of the writ of error bond upon which plaintiff in error appears as principal and J. L. Maxwell and C. H. Maxwell are sureties.
No transcript of the proceedings had in the trial court has been filed or tendered for filing in this court, nor has a motion been made by plaintiff in error, showing good cause why said transcript has not been filed within the time prescribed by Article 1839, Vernon's Texas Civil Statutes.
It becomes our duty to sustain the motion of defendant in error and affirm the judgment of the trial court upon the certificate filed, as provided by Article 1841, R.C.S. Judgment of the trial court is affirmed as against the plaintiff in error and J. L. Maxwell and C. H. Maxwell, sureties on the writ of error bond.